IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0704
                               Filed August 18, 2021

IN THE INTEREST OF L.F. and L.F.,
Minor Children,

T.F., Mother,
       Appellant,

S.F., Father,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Black Hawk County, David F. Staudt,

Judge.



      A mother and father separately appeal the termination of their parental

rights to their son and daughter. AFFIRMED ON BOTH APPEALS.



      Jamie L. Schroeder of The Sayer Law Group, P.C., Waterloo, for appellant

mother.

      Christina M. Shriver, Waterloo, for appellant father.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Tammy Banning of the State Public Defender Office, Waterloo, attorney and

guardian ad litem for minor children.



      Considered by Tabor, P.J., Greer, J., and Doyle, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                            2


TABOR, Presiding Judge.

          “If they don’t think they need it, they won’t participate in it.” So goes the

juvenile court’s description of the defiance exhibited by parents, Tricia and Shane,

toward services recommended by the Iowa Department of Human Services

(DHS). Because they refused services critical to reunification, including drug

testing and mental-health treatment, the court ordered termination of their parental

rights to five-year-old Li.F. and two-year-old La.F. Challenging that order, both

parents insist the children could be safely returned to their care. See Iowa Code

§ 232.116(1)(f)(4), (h)(4) (2020). They also argue termination would be detrimental

due to the closeness of their relationships with the children. See id. § 232.116(2),

(3). Plus, Tricia argues the children should be placed in a guardianship.

          After examining the record, we reach the same result as the juvenile

court.1 Clear and convincing evidence shows Li.F. and La.F. could not return to

parental care without an appreciable risk of abuse or neglect. And denying the

children permanency would be more harmful than terminating the parents’

rights. In that same vein, guardianship is not the preferred resolution. Thus, we

affirm.



1 We review termination-of-parental-rights appeals de novo, which means we
examine the facts and law and adjudicate anew those issues properly preserved
and presented. In re L.G., 532 N.W.2d 478, 480 (Iowa Ct. App. 1995). The State
must prove its allegations by clear and convincing evidence. Iowa Code
§ 232.96(2). That standard requires more than a preponderance but less than
proof beyond a reasonable doubt. L.G., 532 N.W.2d at 481. To affirm, we must
have no serious or substantial doubt about the correctness of a particular
conclusion the juvenile court has drawn from the evidence. Id. “The juvenile
court’s fact findings do not bind us, but we give them weight, particularly with
regard to credibility.” In re A.H., 950 N.W.2d 27, 33 (Iowa Ct. App. 2020). Our key
consideration is the children’s best interests. Id.
                                          3


       I.     Facts and Prior Proceedings

       The DHS took notice of this family in early 2019 when video surveillance at

Menards recorded Tricia shoving toddler Li.F. down into a shopping cart and

striking him. Infant La.F. also was in the cart. The child protection worker decided

the incident would be founded for failure to supervise, but not confirmed for

physical abuse. The DHS placed the children with both their grandmothers in an

initial safety plan over concerns the parents were using methamphetamine while

caring for them. Drug testing and individual therapy were part of that safety plan.

And because Shane had a history of domestic violence against Tricia, they were

ordered to participate in separate visits with the children. After an April family team

meeting, the DHS returned the children to Tricia’s care because she tested

negative for drugs. But the DHS prevented Shane from having unsupervised

contact based on founded allegations he had used methamphetamine while the

children were in the home.

       By fall of 2019, the parents’ drug use posed a significant risk to the children.

The DHS learned from a credible source the parents had drug paraphernalia with

possible methamphetamine residue inside the family home. The juvenile court

approved    removal     of   the   children   in   October    while   awaiting   DHS

investigation. Indeed, testing confirmed the children’s exposure to the drug. The

DHS placed the children in foster care, where they have since remained.

       Over the next fourteen months, the parents took a hostile stance against

the DHS and their own attorneys.        The juvenile court described the parents’

pointless pursuit:
                                           4


       The couple spent valuable time and effort in researching and filing
       legal-appearing documentation that was mere gibberish. They
       mailed documents informing the [DHS] that they were suing the
       Department for millions of dollars. Following a hearing, the Court
       dismissed their motions.
               The couple did not cease their defiance. The couple pieced
       together a falsified official-looking court order. The falsified order
       granted them custody of their children. The couple enlisted the
       assistance of the Cedar Falls police department in an attempt to
       illegally obtain the physical custody of their children. At one point
       they also enlisted the assistance of the Waterloo police
       department. Ultimately their plan to utilize the falsified court order
       failed. A no-contact order was imposed on the couple to prevent
       them from further contact with the foster parents.

Both Tricia and Shane missed many random drug tests or provided diluted

samples.2        They did not follow through with individual or relationship

counseling. And they asked for their attorneys to withdraw.

       The one bright spot for the parents was their participation in visits. They

rarely missed the twice per week supervised interactions. In fact, they provided

elaborate entertainment, such as a bounce house and power wheels, for the

visits. But as the juvenile court noted, despite the parents’ efforts to make visitation

an enjoyable experience, they “exerted little effort in any other aspect of the case

permanency plan.”

       By October 2020, the juvenile court saw a glimmer of hope for

reunification.    Tricia secured employment.          Both parents improved their

participation in random drug testing. They started couple’s counseling. And they

agreed    to     have   new   attorneys   represent    them    in   the   child-welfare

proceedings. Given these developments, the court delayed permanency for three


2When Tricia did submit to a hair test in February 2020, she tested positive for
methamphetamine. Shane also provided two positive sweat-patch tests in late
July and mid-August.
                                          5


months so the parents could receive legal advice and work to comply with DHS

recommendations. But the parents squandered the extra time. In November,

Tricia had another hair test with positive results for methamphetamine. And by

December, the DHS reported that both parents were again missing random drug

tests and skipping counseling sessions.

       In January 2021, the State petitioned to terminate their parental rights. After

a combined permanency and termination hearing in March, the juvenile court

issued its decision granting the State’s petition. Both Shane and Tricia appeal.

       II.    Analysis

       A.     Statutory Grounds

       The parents first contend the State failed to prove the grounds for

terminating their rights under section 232.116(1).3 The juvenile court relied on

three grounds—paragraphs (e), (f), and (h).        We may affirm on any ground

supported by the record.      In re L.H., 949 N.W.2d 268, 270 (Iowa Ct. App.

2020). We opt to focus on section 232.116(1)(f) and (h).4




3  We recognize that termination proceedings are—both factually and
legally—separate adjudications of the rights of each parent. See In re D.G., 704
N.W.2d 454, 459 (Iowa 2005). So we consider each parent’s claims on their own
merits.
4 Paragraph (f) applies to children ages four or older (here Li.F.) who have been

out of parental custody for at least twelve of the last eighteen months and any trial
period at home has been less than thirty days. Iowa Code § 232.116(1)(f)(1)–(3).
Paragraph (h) applies to children ages three or younger (here La.F.) who have
been out of parental custody for at least six of the last twelve months and any trial
period at home has been less than thirty days. Id. § 232.116(1)(h)(1)–(3). Both
paragraphs require the State to prove by clear and convincing evidence that at the
present time the child cannot be returned to parental custody as provided in section
232.102. Id. § 232.116(1)(f)(4), (h)(4).
                                        6


      The parents contend the State did not prove by clear and convincing

evidence that the children could not be returned to their care. Shane argues they

are both “attentive parents who are bonded to their children.       They have an

appropriate residence and ample toys for the children.” Tricia contends “she has

made reasonable efforts to comply with the case permanency plan.” She blames

her November 2020 positive drug test on “environmental exposure”—possibly from

Shane’s use of methamphetamine in the home without her knowledge.

      The State counters that both parents continue to suffer from unaddressed

substance-abuse issues, which prevent safe reunification. We agree. The parents

have balked at random drug testing. Without regular testing, the DHS cannot tell

if they have addressed their addictions. And “[w]hen a parent is actively using

methamphetamine, we may conclude a child is imminently likely to suffer harmful

effects due to the parent’s inability to exercise a reasonable degree of care in

supervising the child.” In re P.H., No. 20-0372, 2020 WL 5650628, at *3 (Iowa

Ct. App. Sept. 23, 2020). As the juvenile court found, these parents have “made

no commitment to obtaining or maintaining sobriety.” Without that commitment,

the children could not return to their custody by the time of the termination

hearing. See In re A.M., 843 N.W.2d 100, 111 (Iowa 2014). Termination of the

parents’ rights was proper under paragraphs (f) and (h).

      B.     Closeness of Parent-Child Relationships

      Even when the State proves a ground for termination, the juvenile court may

decline to sever the parent-child relationship if that severance is not in the

children’s best interests under Iowa Code section 232.116(2) or a permissive factor

in section 232.116(3) compels preservation of the parents’ rights. See In re A.S.,
                                        7


906 N.W.2d 467, 472 (Iowa 2018) (describing three-step analysis of termination

cases). Both Shane and Tricia argue that the court should have declined to

terminate their rights because of the closeness of the parent-child bonds.5 See

Iowa Code § 232.116(3)(c); see also A.S., 906 N.W.2d at 476–77 (holding parent

resisting termination bears burden to establish exception under section

232.116(3)).

      Both parents highlight how much the children enjoy visitation. Tricia points

to testimony from the DHS caseworker and the family support specialist that the

children have a strong bond with their parents. In fact, when Li.F. was sometimes

inconsolable at the end of a visit, Tricia would reassure him by counting the days

until the next scheduled interaction. Similarly, Shane asserts both parents “were

active participants in visits, and the testimony reflects that the children greatly

enjoyed these visits, and in fact were impacted negatively when visitations were

occasionally canceled.”

      No doubt, visitation between a parent and child is a key “ingredient to the

goal of reunification.” See In re M.B., 553 N.W.2d 343, 345 (Iowa Ct. App.

1996). Our record shows Shane and Tricia went to great lengths to entertain the

children during their supervised visitations.     But the juvenile court wisely

recognized that a healthy bond required more: “The couple has limited their

relationship to that of being weekly playmates with their children.” While

concentrating on amusements for the children, Tricia and Shane failed to address



5 Both parents’ petitions on appeal mention best interests, but neither argue the
factors under section 232.116(2). So we interpret their arguments as raising only
section 232.116(3)(c).
                                         8


fundamental parenting issues, like their substance abuse, mental health, and

Shane’s history of domestic violence. Under these circumstances, neither parent

proved termination would disadvantage the children or that such a disadvantage

would overcome the parents’ refusal to confront obstacles to providing safe and

reliable care. See In re D.W., 791 N.W.2d 703, 709 (Iowa 2010).

       C.     Guardianship

       Finally, Tricia contends the juvenile court should have placed Li.F. and La.F.

in a guardianship with their maternal aunt and uncle, who traveled to Iowa from

their home in Arkansas for weekend in-person visits with the children. The State

counters that a guardianship “would not be a suitable permanency plan for these

young children.” We agree with the State.

       In most cases, a guardianship “is not a legally preferable alternative to

termination.” See A.S., 906 N.W.2d at 472 (quoting In re B.T., 894 N.W.2d 29, 32

(Iowa Ct. App. 2017)); see also In re W.M., 957 N.W.2d 305, 315 (Iowa 2021).

This case is no exception. These children, both under the age of six, need a long-

term permanent placement.       And the juvenile court expressed another valid

concern: “The parents’ prior falsification of documentation, and lack of

trustworthiness throughout this case additionally leads the Court to believe that a

guardianship would be potentially detrimental to the children.” Termination of

parental rights is a better option than a guardianship for these children.

       AFFIRMED ON BOTH APPEALS.